                      Case 2:16-cv-00905-JCM-CWH Document 46 Filed 04/17/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     JOHN F. KOCIENSKI,                                    Case No. 2:16-CV-905 JCM (CWH)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10      NRT TECHNOLOGIES, INC.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Kocienski v. NRT Technologies, Inc., case
               14     number 2:16-cv-00905-JCM-CWH. On March 15, 2018, the court granted NRT Technologies,
               15     Inc.’s (“defendant”) motion for summary judgment. (ECF No. 32). John F. Kocienski (“plaintiff”)
               16     appealed the court’s decision (ECF No. 34), and the Ninth Circuit reversed (ECF Nos. 42; 43).
               17            Since the court entered the order on mandate (ECF No. 45), this case has stalled. To be
               18     clear, the court’s prior order (ECF No. 32) is vacated, and defendant’s motion is denied consistent
               19     with the Ninth Circuit’s memorandum (ECF No. 42). The parties are ordered to file a joint status
               20     report regarding this action within 30 days.
               21            Accordingly,
               22            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the court’s prior order
               23     (ECF No. 32) be, and the same hereby is, VACATED, consistent with the Ninth Circuit’s decision.
               24             IT IS FURTHER ORDERED that defendant’s motion for summary judgment (ECF No.
               25     32) be, and the same hereby is, DENIED.
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:16-cv-00905-JCM-CWH Document 46 Filed 04/17/20 Page 2 of 2



                1            IT IS FURTHER ORDERED that the parties shall file, within 30 days of this order, a joint
                2     status report regarding this action.
                3            DATED April 17, 2020.
                4                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
